UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-14864 LINEAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 94-2778785 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1630 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices) (Zip Code) (408) 432-1900 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Shares outstanding of the Registrant’s common stock: Class Outstanding at October 26, 2007 Common Stock, $0.001 par value per share 223,478,899 shares LINEAR TECHNOLOGY CORPORATION FORM 10-Q THREE MONTHS ENDED SEPTEMBER 30, 2007 INDEX Page Part I: Financial Information Item 1. Financial Statements Consolidated Statements of Income for the three months ended September 30, 2007 and October 1, 2006 3 Consolidated Balance Sheets at September 30, 2007 and July 1, 2007 4 Consolidated Statements of Cash Flows for the three months ended September 30, 2007 and October 1, 2006 5 Notes to Consolidated Financial Statements 6-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II: Other Information Item 1. Legal Proceedings 16-18 Item 1A. Risk Factors 18-24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 6. Exhibits 25 Signatures: 26 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements LINEAR TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share amounts) (unaudited) Three Months Ended September 30, October 1, 2007 2006 Revenues $ 281,488 $ 292,116 Cost of sales (1) 64,061 64,327 Gross profit 217,427 227,789 Expenses: Research and development (1) 47,780 46,519 Selling, general and administrative (1) 32,781 34,425 80,561 80,944 Operating income 136,866 146,845 Interest expense (14,462 ) (443 ) Interest income 6,434 16,480 Income before income taxes 128,838 162,882 Provision for income taxes 37,363 50,493 Net income $ 91,475 $ 112,389 Basic earnings per share $ 0.41 $ 0.37 Shares used in the calculation of basic earnings per share 224,093 302,104 Diluted earnings per share $ 0.40 $ 0.37 Shares used in the calculation of diluted earnings per share 229,230 307,740 Cash dividends per share $ 0.18 $ 0.15 (1) Includes stock-based compensation charges as follows: Cost of sales $ 1,897 $ 2,762 Research and development 7,747 8,902 Selling, general and administrative 4,300 5,422 See accompanying notes 3 LINEAR TECHNOLOGY CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except par value) September 30, July 1, 2007 2007 (unaudited) (1) Assets Current assets: Cash and cash equivalents $ 135,658 $ 156,494 Short-term investments 616,509 476,813 Accounts receivable, net of allowance for doubtful accounts of $1,770 ($1,775 at July 1, 2007) 134,032 130,546 Inventories: Raw materials 4,079 4,318 Work-in-process 37,162 35,002 Finished goods 10,172 11,755 Total inventories 51,413 51,075 Deferred tax assets 29,162 35,038 Prepaid expenses and other current assets 12,922 11,138 Total current assets 979,696 861,104 Property, plant and equipment, at cost: Land, buildings and improvements 203,973 201,547 Manufacturing and test equipment 452,053 449,175 Office furniture and equipment 3,351 3,332 659,377 654,054 Accumulated depreciation and amortization (398,206 ) (387,454 ) Net property, plant and equipment 261,171 266,600 Other non current assets 93,604 91,153 Total assets $ 1,334,471 $ 1,218,857 Liabilities and stockholders’ deficit Current liabilities: Accounts payable $ 11,324 $ 11,161 Accrued payroll and related benefits 46,768 54,470 Deferred income on shipments to distributors 39,186 39,946 Income taxes payable 11,037 45,327 Other accrued liabilities 44,013 28,965 Total current liabilities 152,328 179,869 Deferred tax liabilities 19,386 12,917 Convertible senior notes 1,700,000 1,700,000 Other long-term liabilities 98,686 34,036 Total liabilities 1,970,400 1,926,822 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value, 2,000 shares authorized, none issued or outstanding - - Common stock, $0.001 par value, 2,000,000 shares authorized, 223,200 shares issued and outstanding at September 30, 2007 (229,655 shares at July 1, 2007) 223 229 Additional paid-in capital 932,401 901,906 Accumulated other comprehensive income, net of tax 751 (647 ) Accumulated deficit (1,569,304 ) (1,609,453 ) Total stockholders’ deficit (635,929 ) (707,965 ) Total liabilities and stockholders’ deficit $ 1,334,471 $ 1,218,857 (1) Derived from audited financial statements at July 1, 2007 See accompanying notes 4 LINEAR TECHNOLOGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Three Months Ended September 30, October 1, 2007 2006 Cash flow from operating activities: Net income $ 91,475 $ 112,389 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 12,591 12,897 Tax benefit received on the exercise of stock-based awards 1,890 364 Stock-based compensation 13,944 17,086 Change in operating assets and liabilities: (Increase) decrease in accounts receivable (3,486 ) 34 Increase in inventories (338 ) (3,054 ) Decrease in prepaid expenses, other current assets and deferred tax assets 3,541 364 Increase in long-term assets (1,252 ) (1,569 ) Increase (decrease) in accounts payable, accrued payroll and other accrued liabilities 6,099 (16,607 ) Decrease in deferred income on shipments to distributors (760 ) (6,989 ) Increase in income taxes payable 31,373 27,520 Cash provided by operating activities 155,077 142,435 Cash flow from investing activities: Purchase of short-term investments (283,741 ) (398,924 ) Proceeds from sales and maturities of short-term investments 146,262 288,570 Purchase of property, plant and equipment (5,323 ) (24,591 ) Cash used ininvesting activities (142,802 ) (134,945 ) Cash flow from financing activities: Excess tax benefit received on exercise of stock-based awards 3,142 1,746 Issuance of common stock under employee stock plans 12,373 8,267 Purchase of common stock (7,880 ) (93,074 ) Payment of cash dividends (40,746 ) (45,997 ) Cash used in financing activities (33,111 ) (129,058 ) Decrease in cash and cash equivalents (20,836 ) (121,568 ) Cash and cash equivalents, beginning of period 156,494 541,060 Cash and cash equivalents, end of period $ 135,658 $ 419,492 See accompanying notes 5 LINEAR TECHNOLOGY CORPORATION NOTES
